Citation Nr: 1046988	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a bilateral arm 
disability characterized by tingling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which essentially reopened the Veteran's 
previously denied claim of service connection for a right 
shoulder disability and denied this claim on the merits.  The RO 
also denied the Veteran's claims of service connection for a 
right knee disability and for a bilateral arm disability 
characterized by tingling.  A Travel Board hearing was held at 
the San Antonio, Texas, satellite office of the Houston, Texas, 
RO in March 2010 before the undersigned Acting Veterans Law Judge 
and a copy of the hearing transcript has been added to the 
record.

The Board observes that, in a June 2005 rating decision, the RO 
denied the Veteran's claim of service connection for a right 
shoulder disability.  The Veteran did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for a right 
shoulder disability is as stated on the title page.  Regardless 
of the RO's actions, the Board must make its own determination as 
to whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be reopened.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In June 2005, the RO denied the Veteran's claim of service 
connection for a right shoulder disability; this decision was not 
appealed and it became final.

2.  The evidence received since June 2005 does not relate to an 
unestablished fact necessary to substantiate the claim of service 
connection for a right shoulder disability.

3.  The Veteran's service treatment records show that he fell 
overboard in January 1965 and made a full recovery from this 
accident without experiencing any in-service injuries as a result 
of it.

4.  The competent evidence does not show that the Veteran's 
current right knee disability, which manifested first several 
decades after service separation, is related to active service or 
any incident of service, to include his fall overboard.

5.  The competent evidence shows that the Veteran does not 
experience any current bilateral arm disability which could be 
attributed to active service.


CONCLUSIONS OF LAW

1.  The June 2005 RO decision, which denied the Veteran's service 
connection claim for a right shoulder disability, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 
(2010).

2.  Evidence received since the June 2005 RO decision in support 
of the claim of service connection for a right shoulder 
disability is not new and material; accordingly, this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156 (2010).

3.  A right knee disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  A bilateral arm disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In an October 2005 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claims, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA substantially has satisfied the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The October 2005 letter also defined new and material evidence, 
advised the Veteran of the reasons for the prior denial of the 
claim of service connection for a right shoulder disability, and 
noted the evidence needed to substantiate the underlying claim.  
That correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does 
not support reopening the Veteran's claim of service connection 
for a right shoulder disability.  The evidence also does not 
support granting the Veteran's service connection claims for a 
right knee disability and for a bilateral arm disability.  
Because the Veteran was fully informed of the evidence needed to 
substantiate his claims, any failure to develop these claims 
under the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection 
claim was provided in January 2007, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the 
Board finds that VA met its duty to notify the appellant of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was issued to the Veteran and his 
service representative in October 2005 prior to the currently 
appealed rating decision in January 2006; thus, this notice was 
timely.  Because the Veteran's previously denied claim of service 
connection for a right shoulder disability is not being reopened, 
and because his service connection claims for a right knee 
disability and for a bilateral arm disability are being denied in 
this decision, any question as to the appropriate disability 
ratings or effective dates is moot and there can be no failure to 
notify the appellant.  See Dingess, 19 Vet. App. at 473.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and 
material evidence has not been received to reopen the Veteran's 
claim of service connection for a right shoulder disability, an 
examination is not required.  There also is no evidence, other 
than the Veteran's statements, which indicates that either his 
right knee disability or his claimed bilateral arm disability may 
be associated with service.  The Veteran is not competent to 
testify as to etiology of any of these disabilities as they 
require medical expertise to diagnose.  There also is no 
competent medical evidence that the Veteran currently experiences 
any bilateral arm disability which could be attributed to active 
service.  Thus, the Board finds that examinations are not 
required even under the low threshold of McLendon.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

New and Material Evidence

In June 2005, the RO denied the Veteran's claim of service 
connection for a right shoulder disability.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2010).  The Veteran did not appeal the June 2005 rating decision 
and it became final.

The claim of service connection for a right shoulder disability 
may be reopened if new and material evidence is received.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen this claim on a VA Form 21-4138 which was 
date-stamped as received by the RO on September 30, 2005.  New 
and material evidence is defined by regulation.  See 38 C.F.R. 
§ 3.156(a) (2010).  As relevant to this appeal, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of 
service connection for a right shoulder disability, the evidence 
before VA at the time of the prior final rating decision in June 
2005 consisted of his service treatment records and post-service 
private treatment records from University Health System.  The RO 
noted that it had requested additional private treatment records 
from Wellmed but they had responded that they had no records for 
the Veteran.  The RO also noted that the Veteran had failed to 
report for a VA examination when it had been scheduled in April 
2005.  The RO found that, although the Veteran's service 
treatment records documented his fall overboard in January 1965, 
there was no evidence in these records that he had been treated 
for any injuries related to that incident, including any right 
shoulder injuries.  The RO also found no other evidence in the 
Veteran's service treatment records that he complained of or was 
treated for a right shoulder disability during active service.  
Thus, the claim was denied.

The newly received evidence includes post-service VA treatment 
records, the Veteran's lay statements, and Board hearing 
testimony.  He has contended that new and material evidence has 
been received sufficient to reopen his previously denied service 
connection claim for a right shoulder disability.

The newly submitted medical evidence shows that the Veteran 
currently is being treated for a right shoulder disability as an 
outpatient in the VA health care system.  These records do not 
indicate that the Veteran reported any relevant in-service 
medical history to any of the VA treating physicians who have 
treated him for complaints of a right shoulder disability.

With respect to the Veteran's application to reopen a claim of 
service connection for a right shoulder disability, the Board 
notes that the evidence which was of record in June 2005 showed 
that, although the Veteran had fallen overboard during active 
service, he had not complained of or been diagnosed as having a 
right shoulder disability at any time during active service, 
including after he fell overboard.  None of the newly received 
evidence indicates that the Veteran complained of or was 
diagnosed as having a chronic right shoulder disability at any 
time during active service.  The newly received evidence shows 
only that the Veteran currently is being treated for right 
shoulder pain.  The Board finds that, although the evidence 
received since June 2005 is new, in that it has not been received 
previously by agency adjudicators, it is cumulative or redundant 
of the evidence at the time of the prior decision showing no in-
service complaints of or treatment for a right shoulder 
disability.  The Veteran himself admitted in his March 2010 Board 
hearing testimony that he had not been treated for a right 
shoulder injury following his fall overboard during active 
service.  Thus, the newly received evidence does not relate to an 
unestablished fact necessary to substantiate the claim and does 
not raise a reasonable possibility of substantiating it.  Because 
new and material evidence has not been received, the Board finds 
that the previously denied claim of service connection for a 
right shoulder disability is not reopened.

Service Connection Claims

The Veteran contends that he incurred a right knee disability and 
a bilateral arm disability characterized by tingling during 
active service.  He testified in March 2010 that he incurred both 
of these claimed disabilities when he fell overboard in January 
1965.  He also testified that he had not sought treatment for 
either of these disabilities after he fell overboard because his 
shipmates had taken care of him by getting him drunk and keeping 
him seriously inebriated for several days afterwards.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for a right knee 
disability and for a bilateral arm disability characterized by 
tingling.  The Veteran has testified that, when he fell overboard 
in January 1965, he injured his right knee and both arms but did 
not seek medical treatment for these injuries.  Instead, the 
Veteran has alleged that several of his shipmates treated his 
injuries after he fell overboard by getting him drunk and keeping 
him seriously inebriated for several days thereafter.  He also 
testified that he lost consciousness at some point during his 
fall overboard.  The Veteran's service treatment records document 
only that, on January 18, 1965, he fell overboard but was in good 
condition after being recovered.  He fully recovered from this 
fall overboard and never was unconscious.  The Board concludes 
that the Veteran's testimony regarding what happened after he 
fell overboard in January 1965 is not credible.  The Veteran's 
testimony is not credible because, even assuming for the sake of 
argument only that he did not seek treatment for his alleged 
injuries immediately following his fall overboard because his 
shipmates kept him drunk for several days afterwards, his service 
treatment records are completely silent as to any in-service 
complaints of or treatment for right knee or bilateral knee 
disabilities at any time during his remaining 19 months of active 
service between when he fell overboard in January 1965 and his 
service separation in August 1966.  The Veteran's testimony also 
is not credible because his service treatment records are 
completely silent for any complaints of or treatment for right 
knee or bilateral arm disabilities at any time between when he 
entered on to active service in January 1963 and when he fell 
overboard 2 years later in January 1965.  The Veteran's testimony 
further is not credible because there is no competent medical 
evidence of any post-service complaints of right knee or 
bilateral arm disabilities for several decades after his service 
separation in August 1966.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The post-service medical evidence shows only that, following 
service separation in August 1966, the Veteran first complained 
of right knee pain in August 2005, approximately 39 years later.  
Id.  Although the Veteran complained of right knee pain on VA 
outpatient treatment in August 2005 and reported (incorrectly) 
that his only trauma was a fall from a ship in 1966, no right 
knee disability was diagnosed by the VA examiner.  On VA 
outpatient treatment in January 2006, the Veteran's complaints 
included a 30-year history of right shoulder and right knee pain.  
The Board observes that this reported medical history dates to 
1976, or a decade after his separation from active service.  The 
impressions in January 2006 included right knee patellar 
chondromalacia and degenerative changes in the menisci.  None of 
the Veteran's post-service VA treating physicians have related 
his current right knee disability to active service or any 
incident of service, however.  The Veteran also has not 
identified or submitted any competent evidence, to include a 
medical nexus, which relates his current right knee disability to 
active service.  He further has not provided credible testimony 
concerning continuity of right knee symptomatology since service.  
Accordingly, the Board finds that service connection for a right 
knee disability is not warranted.

Despite the Veteran's assertions and Board hearing testimony to 
the contrary, the post-service medical evidence also does not 
indicate that he experiences any current bilateral arm 
disability, including a disability characterized by tingling, 
which could be attributed to active service or any incident of 
such service.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service 
connection is not warranted in the absence of proof of current 
disability.  The Veteran has not identified or submitted any 
competent evidence, to include a medical nexus, which establishes 
that he experiences any current bilateral arm disability which 
could be attributed to active service.  He also has not testified 
credibly as to the continuity of bilateral arm symptomatology 
since service.  Thus, the Board finds that service connection for 
a bilateral arm disability characterized by tingling also is not 
warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of right knee and bilateral arm disabilities 
have been continuous since service.  He asserts that he continued 
to experience symptoms relating to the right knee (pain and 
giving way) and bilateral arms (tingling) after he was discharged 
from service.  In this case, after a review of all the lay and 
medical evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of either of these disabilities after service 
separation.  Further, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of right knee and bilateral arm 
disabilities since active service is inconsistent with the other 
lay and medical evidence of record.  Indeed, while he now asserts 
that both of these disorders began in service, in the more 
contemporaneous medical history he gave at the service separation 
examination, he denied any history or complaints of symptoms 
related to either of these disabilities.  Specifically, the 
service separation examination report reflects that the Veteran 
was examined and his upper and lower extremities all were found 
to be clinically normal.  His in-service history of symptoms at 
the time of service separation is more contemporaneous to service 
so it is of more probative value than the more recent assertions 
made many years after service separation.  See Harvey v. Brown, 
6 Vet. App. 390, 394 (1994) (upholding Board decision assigning 
more probative value to a contemporaneous medical record report 
of cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to either right knee or bilateral arm 
disabilities for several decades following active service.  The 
Board again emphasizes the multi-year gap between discharge from 
active service (1966) and initial reported symptoms related to 
right knee and bilateral arm disabilities in approximately 2005 
(nearly a 40-year gap).  See Maxson, 230 F.3d at 1333; see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of 
medical complaints since discharge from service, including PTSD.  
Significantly, during that treatment, when he specifically 
complained of other problems, he never reported complaints 
related to the right knee or arms.  Rucker, 10 Vet. App. at 73 
(holding that lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  When the Veteran sought to establish 
medical care with VA after service in June 2005, he did not 
report the onset of right knee or bilateral arm symptomatology 
during or soon after service or even indicate that the symptoms 
were of longstanding duration.  Such histories reported by the 
Veteran for treatment purposes are of more probative value than 
the more recent assertions and histories given for VA disability 
compensation purposes.  Id.  

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.


ORDER

As new and material evidence has not been received, the 
previously denied claim of service connection for a right 
shoulder disability is not reopened.

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for a bilateral arm disability 
characterized by tingling is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


